WADDILL, District Judge.
The specifications against granting the bankrupt’s discharge aver omissions and inaccuracies in the bankrupt’s schedule, false swearing by the bankrupt as to the time of the knowledge of insolvency, ancj. the disposition of certain stock in the Baltimore Brick Company held by the bankrupt.
1. Omissions and inaccuracies in and from the bankrupt’s schedule of the character specified will not bar a discharge. Upon proper application, errors and omissions in these particulars can be corrected or supplied. The objections to a discharge enumerated in the act of congress do not cover this class of exceptions.
2. It would be a harsh and unreasonable construction of the bankruptcy law to attribute to a failing debtor a purpose to “knowingly and fraudulently” swear falsely because he entertained the hope and expectation of being able to continue his business longer than it now appears the real facts justified. This is an hallucination frequently entertained by failing debtors. Indeed, those that have been most prosperous, and whose failure is overwhelming, seldom realize their changed condition until it has long since become apparent to others. And, besides, it does not appear that the oath in this particular was material, or that any one was prejudiced by it.
3. The evidence does not establish any purpose on the part of the bankrupt “knowingly and fraudulently” to swear falsely as to the disposition of the brick company stock. On the contrary, the reverse- is true, and the. bankrupt, Horace Slingluff, seems, with entire frankness and somewhat remarkable accuracy, to have been able to account for the disposition of the large number of shares of stock held by him. It would not have been a surprise if he had been unable to give the name of some of the holders of the stock, considering the number of hands it passed through.
4. Upon the whole case, I think the bankrupt, Horace Slingluff, is entitled to his discharge, and it will be SO' ordered.